Citation Nr: 1209545	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran is a confirmed participant of Operation Dominic I, conducted at the Pacific Proving Ground in 1962.

3.  The Veteran is considered a radiation-exposed Veteran, as he participated in a radiation-risk activity.

4.  Prostate cancer is not recognized by VA as being a disease specific to radiation-exposed veterans, but is recognized as a radiogenic disease.

5.  There is no competent medical evidence showing that prostate cancer was present in service or for many years thereafter, and the most competent, probative opinion addressing whether there exists a relationship between the Veteran's prostate cancer and in-service radiation exposure weighs against the claim.




CONCLUSION OF LAW

The criteria for prostate cancer, claimed as due to exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for prostate cancer, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The November 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the June 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter(s) on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records.  A dose estimate was obtained, as well as medical information from the Chief Public Health and Environmental Hazards Officer.  Also of record and considered in connection with the appeal is the transcript of the July 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Initially, the Board notes that service records demonstrate that the Veteran participated in Operation Dominic I, which involved atmospheric nuclear testing, and that he was exposed to ionizing radiation while aboard the U.S.S. Princeton.  The Veteran contends that he incurred prostate cancer as a result of his exposure to radiation during Operation Dominic I.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, prostate cancer is not among the diseases recognized by VA as etiologically related to radiation exposure.  See 38 C.F.R. § 3.309(d)(2)(i-xxi) (2011).  Thus, the first method for establishing service connection is not applicable in this case.

Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b)(2) or established by competent scientific or medical evidence to be radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship in fact exists between the disease and the veteran's exposure in service.  Prostate cancer is among these listed diseases.  See 38 C.F.R. § 3.311(b)(2)(i-xxiv) (2011).

Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

Considering the evidence of record in light of the above-noted legal authority, the Board finds that the claim for service connection for prostate cancer, claimed as due to exposure to ionizing radiation, must be denied.

As indicated, the first method for establishing service connection is not applicable in this case.  Addressing the second method by which service connection may be established, the Board notes that the VA Undersecretary for Benefits has not determined that a relationship in fact exists between the Veteran's prostate cancer and his exposure.

As indicated, the Veteran's service personnel records reflect that he participated in Operation Dominic I, which consisted of 36 atmospheric nuclear tests conducted at the Pacific Proving Ground in 1962.  As the Veteran participated in a radiation-risk activity (as defined by 38 C.F.R. § 3.309(d)(3)), the Veteran is considered a radiation-exposed veteran.  In November 2007, the Defense Threat Reduction Agency (DTRA) provided a radiation dose estimate in compliance with 38 C.F.R. § 3.311(a)(2)(i), based on a detailed review of the facts and circumstances specific to the Veteran's service-including the Veteran's own description of his service.  The doses which the Veteran could have received during his participation in Operation Dominic I were determined to be not more than 18 rem external gamma dose; 0.5 rem external neutron dose; 4.5 rem internal committed dose to the prostate (alpha); and 2 rem internal committed dose to the prostate (beta plus gamma).  

Pursuant to 38 C.F.R. § 3.311(b), when a veteran exposed to ionizing radiation subsequently develops a radiogenic disease that manifests within a specified time period, and claims service connection based on such exposure, "before its adjudication the claim will be referred to the Under Secretary for Benefits for further consideration."  38 C.F.R. §§ 3.311(b)(1)(i), (ii), (iii).  The Veteran's prostate cancer manifested more than five years after exposure and so falls within the specified time period.  38 C.F.R. § 3.311(b)(5)(iv).

A memorandum from the Chief Public Health and Environmental Hazards Officer to the Director of Compensation and Pension Service set forth guidelines for screening radiation cases meeting specific criteria.  This memorandum provided an adjusted total prostate radiation dose for Pacific Proving Ground veterans of 40 rem.  The memorandum indicated that in the Veteran's case, it is unlikely that prostate cancer is related to in-service radiation exposure.

Turning to third method of establishing service connection, the Board notes that the Veteran's service treatment records do not contain any complaints, findings, or diagnoses related to prostate cancer.  The Veteran's June 1964 separation examination reflects a normal clinical assessment of the genitourinary system.  Post-service, there is no medical evidence of prostate cancer until 1999-over 34 years after discharge.  An operative report dated March 1999 reveals that the Veteran was diagnosed with adenocarcinoma of the prostate and that he underwent radical retropubic prostatectomy with bilateral pelvic lymph node dissection.

The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board also notes that the record contains conflicting medical evidence on the question of whether the Veteran's current prostate cancer is related to his military service.  On one hand, an October 2008 letter from Dr. E states that there is "just as likely a chance" that the Veteran's prostate cancer is related to in-service exposure as not.  On the other hand, the DTRA opinion indicates that the Veteran's adjusted total prostate doses are less than the applicable screening doses, and, therefore, it is unlikely that his prostate cancer can be attributed to radiation exposure during service.
  
It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

As noted, Dr. E indicated that the Veteran's prostate cancer may be related to in-service radiation exposure.  However, there is no indication that the physician reviewed the Veteran's claims file (to include the radiation exposure estimates) and he did not provide any rationale for this conclusion.  In fact, he stated, "I am not completely certain to the affects of that exposure on the prostate".  For these reasons, the Board is affording little probative weight to the October 2008 letter from Dr. E. 

By contrast, the Board finds probative the DTRA opinion, based on scientific calculations of radiation dose estimates and confirmed by the Veterans Health Administration (VHA).   

After receiving the radiation dose assessments from the DTRA and Dr. D, the Veteran's claims file was screened using a Veterans Health Administration (VHA) decision tool.  The screening doses were developed by DTRA, based on the National Institute for Occupational Safety and Health (NIOSH) version of the Interactive Radioepidemiological Program (IREP) computer software and were confirmed by the VHA and Dr. D's office.  For all Pacific Proving Ground cases, it was determined that veterans diagnosed with prostate cancer 25 years or more after exposure have adjusted total prostate doses less than the applicable screening doses.  Thus, it is unlikely that the Veteran's prostate cancer-which developed more than 25 years after exposure-is related to his exposure to ionizing radiation in service.  As indicated, this opinion was based on scientific and medical information, including radiation exposure estimates specific to the Veteran.  Thus, the most persuasive, competent opinion on the question of whether the Veteran's prostate cancer is related to radiation exposure during service weighs against the claim.

The Board has also considered the Veteran's assertions that his prostate cancer is related to radiation exposure during service; however, to whatever extent these assertions are offered in an attempt to establish that there exists a medical nexus between current prostate cancer and service, such attempt must fail.  The matter of etiology is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, service connection for prostate cancer, claimed as due to exposure to ionizing radiation, must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for prostate cancer, claimed as due to exposure to ionizing radiation, is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


